EXHIBIT AMENDED AND RESTATED EMPLOYMENT AGREEMENT BETWEEN PEOPLES BANK SB AND NORTHWEST INDIANA BANCORP AND DAVID A. BOCHNOWSKI TABLE OF CONTENTS Page 1. EMPLOYMENT AND TERM. 1 (a) Employment. 1 (b) Term. 1 2. DUTIES. 1 3. SALARY. 2 (a) Base Salary. 2 (b) Salary Increases or Decreases. 2 (c) Expenses, Automobile and Clubs. 2 4. ANNUAL BONUSES. 3 5. EQUITY INCENTIVE COMPENSATION. 3 6. OTHER BENEFITS. 3 (a) Insurance Plans. 3 (b) Vacation. 4 (c) Other. 4 7. TERMINATION. 4 (a) Death or Disability. 4 (b) Discharge for Cause. 4 (c) Termination for Other Reasons. 5 8. DEFINITIONS. 5 9. OBLIGATIONS OF THE BANK UPON TERMINATION. 10 (a) Death, Disability, Discharge for Cause or Resignation Without Good Reason. 10 (b) Discharge Without Cause or Resignation with Good Reason. 10 (c) Disability. 12 (d) Level of Bonus and Welfare Benefits after a Change of Control. 12 (e) Continuing Obligations After Termination. 12 (f) Six Month Delay. 12 10. CERTAIN ADDITIONAL PAYMENTS BY THE BANK. 13 11. NO SET-OFF OR MITIGATION. 15 12. PAYMENT OF CERTAIN EXPENSES. 15 i 13. INDEMNIFICATION AND JOINT OBLIGATION. 16 14. BINDING EFFECT. 16 15. NOTICES. 16 16. TAX WITHHOLDING. 17 17. ARBITRATION. 17 18. NO ASSIGNMENT. 17 19. NONSOLICITATION. 17 20. EXECUTION IN COUNTERPARTS. 17 21. JURISDICTION AND GOVERNING LAW. 17 22. SEVERABILITY. 17 23. PRIOR UNDERSTANDINGS. 18 24. PAYMENTS UPON INCOME INCLUSION UNDER SECTION 409A OF THE CODE. 18 ii AMENDED AND RESTATED EMPLOYMENT AGREEMENT THIS
